DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022, amending claims 1, 3, 5, 7, 8, the title, canceling claims 4, 19-21, and adding claim 22-26, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 does not recite wax as a component of the injected mixture, however the cited portions of the original specification require wax as an essential component, see ¶ 25, 33-38, as do Example 1-7. In addition the original disclosure does not adequately disclose a mixture of 40-90% of a first polymer as set forth in claim 3. 
Claims 2, 5, 7-8, 22-26 are rejected for their dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites a polyethylene homopolymer have a melt index at 190º C. but not a value for the melt index. Any polyethylene has a melt index at 190º C. so it is unclear how the claim is further limited.
Claim 23 recites the limitation "the wax" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-8, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2013/0004691 A1) in view of Ojima (US 7,785,511 B2).
Regarding claim 1, Allen discloses a method for injection molding a container (title/abstract, ¶¶ 52+), for example the claimed shell for an electric candle, comprising: 
providing an injection molding machine having a cavity into which material can be injected to create the container;
injecting a mixture into the cavity that comprises combinations of thermoplastic polymers including polyethylene homopolymers and ethylene-vinyl acetate which would necessarily possess the claimed first polymer having a hardness level that is higher than a hardness level of a wax and the first polymer has first melting temperature that is substantially same as a melting temperature of the wax, and wherein the second polymer has a second melting temperature that is higher than the first melting temperature; (¶¶ 27+) to form the container; and 
releasing the shell from the mold (¶¶ 76-79).
Allen does not appear to explicitly disclose releasing the cylindrical shell from the mold by advancing a sleeve and/or snapping off a runner portion corresponding to the inlet to create an opening in a top surface of the shell.
However, Ojima discloses a method for molding a cylindrical resin product (title/abstract) having a shape of a resin product shell 18 with an opening hole 17 in a top surface (FIG. 5) wherein shell is removed from the mold by advancing a sleeve pin 11 through a substantially complete portion of the cavity toward the shell (FIG. 2A-2B; 8:43+) and the opening hole 17 is formed by snapping off the solidified resin 16a in passage/runner 15 (FIG. 4; 8:24+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Allen to include the molding of Ojima, because such a known molding method could be performed with the known material with expected results.
Regarding claim 2, Allen suggests the mixture is compounded prior to being melted (¶¶ 20, 60+).
Regarding claim 3, Allen suggests the mixture comprises between 40%-90% of the polymer relative to the wax (¶ 41).
Regarding claim 5 and 22, Allen suggests a polyethylene (PE) homopolymer (¶¶ 27-28).
Regarding claim 7, Allen suggests an ethylene-vinyl acetate copolymer resin (¶¶ 29-30).
Regarding claim 8, Ojima discloses the sleeve pin is cylindrical and configured to be inserted into the cavity to push out the shell from the cavity after cooling (FIG. 2A-2B; 6:65+).
Regarding claim 23, Allen suggests a polyethylene homopolymer powder melt blended with wax (¶¶ 20, 60+).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2013/0004691 A1) in view of Ojima (US 7,785,511 B2) as applied to claim 1 above, further in view of Potoczky (US 4,289,726 A).
Ojima discloses the mold has a top, bottom, and middle portion (FIG. 1A-1C) and the shape of the shell is adjusted by changing top or bottom portion (FIG. 6-10).
Ojima does not appear to expressly disclose a left and right portion.
However, Potoczky discloses a similar injection molding method and apparatus (title/abstract) which includes a left and right portion (FIG. 3-8).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the middle portion of Ojima to include left and right portion of Potoczky, in order to the release of relatively long injection molded parts with an apparatus known in the art.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2013/0004691 A1) in view of Ojima (US 7,785,511 B2) as applied to claim 1 above, further in view of Murray (US 4,536,116 A) and Jensen et al. (US 2007/0223216 A1).
Modified Allen does not appear to expressly disclose a threaded insert.
However, Jensen discloses artificial candles with a threaded base (title/abstract; FIG. 2). Murray discloses an injection molding process in which metal threaded inserts are overmolded into a plastic article (title/abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Allen to include the threaded insert of Murray, in order to provide a desirable threaded coupling in a similar manner to Jensen with a known method and expected results. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2013/0004691 A1) in view of Ojima (US 7,785,511 B2), Murray (US 4,536,116 A) and Jensen et al. (US 2007/0223216 A1) as applied to claim 25, further in view of Porchia et al. (US 2005/0169666 A1).
Modified Allen does not appear to expressly disclose the insert including a slider for coupling to a component the electronic candle.
However, Porchia discloses a component of an electronic candle (title/abstract) which includes slots 114 for coupling to the shell (FIG. 1, 5-6).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the insert of modified Allen to include the slides of Porchia, because such sliders are alternative means for attaching the shell to the electronic component of the candle.
Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant contends that Allen fails to disclose the claimed polymer mixture possessing the claimed hardness and melting temperatures. However, Allen discloses the same combination of polymers, e.g. polyethylene homopolymer and/or ethylene-vinyl acetate, as set forth in the claims. The skilled artisan would expect identical properties absent evidence to the contrary. The prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. Applicant’s remarks do not present unexpected advantages or superior properties, see MPEP § 2144.09. 
With respect to claim 22, the claim does not present a value for the melt index at 190º C. therefore the polyethylene discussed in Allen is substantially identical to the PE homopolymer as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742